--------------------------------------------------------------------------------

Exhibit 10.24
 
 
 
 
 
LICENSE AGREEMENT
 
between
 
LONZA BIOLOGICS PLC
 
and
 
PEREGRINE PHARMACEUTICALS INC
 
 
 

--------------------------------------------------------------------------------


 
INDEX
 

ARTICLE TITLE PAGE       1.  Definitions and Interpretation  3       2.  Supply
of Materials and Know-How  6       3.  Ownership of Property and Intellectual
Property  6       4.  Licences  7       5.  Payments  8       6.  Royalty
Procedures  9       7.  Liability and Warranties  10       8.  Confidentiality 
11       9.  Patents  12       10.  Term and Termination  13       11. 
Assignment  14       12.  Governing Law and Jurisdiction  14       13.  Force
Majeure  15       14.  Illegality  15       15.  Entire
Agreement/Amendment/Waiver/Press Releases/Cost  15       16.  Notice  16      
17.  Interpretation  17       SCHEDULE          1 
Patent Rights 
18

 
 
2

--------------------------------------------------------------------------------


 
THIS AGREEMENT is made with effect from the 1st day of March 2005
 
BETWEEN
 
LONZA BIOLOGICS PLC of 228 Bath Road, Slough, Berkshire SL1 4DX, England
(hereinafter referred to as "Biologics"), and
 
PEREGRINE PHARMACEUTICALS INC, of 14282 Franklin Avenue, Tustin, CA 92780-7017,
USA (hereinafter referred to as "Licensee")
 
WHEREAS
 
A.  
Biologics is the proprietor of a system for gene expression utilising glutamine
synthetase, and

 
B.  
The Licensee wishes to take a Licence under Intellectual Property (as
hereinafter defined) of which Biologics is the proprietor to commercially
exploit a Product (as hereinafter defined) in the form hereunder.

 
NOW THEREFORE the parties hereby agree as follows:
 
1.   Definitions and Interpretation
 
"Affiliate" means any company, partnership or other entity which directly or
indirectly controls, is controlled by or is under common control with the
relevant party to this Agreement. "Control" means the ownership of more than
fifty percent (50%) of the issued share capital or the legal power to direct or
cause the direction of the general management and policies of the party in
question.
 
"Cell Lines" means those cell lines referred to in Clause 2.1.1(b) of the REA of
which Biologics is the proprietor or is otherwise entitled to use in accordance
with the terms set out herein.
 
"Competing Contract Manufacturer" means any party who undertakes or performs
more than fifty percent (50%) of its business as a third party manufacturer of
monoclonal antibodies and/or therapeutic proteins or any product of a similar
nature to that to which this Agreement relates.
 
3

--------------------------------------------------------------------------------


 
"Effective Date" means the date first above written.
 
"First Commercial Sale" means the date of the first sale or other disposal of
Product for consideration by the Licensee pursuant to a New Drug Application
that has been approved by the Food & Drug Administration or the equivalent in
the appropriate jurisdiction.
 
"Intellectual Property" means Materials Know-How and Patent Rights.
 
"Know-How" means unpatented technical and other information including but
without prejudice to the generality of the foregoing ideas, concepts,
inventions, discoveries, data, formulae, specifications, procedures for
experiments and tests and other protocols, results of experimentation and
testing, fermentation and purification techniques and assay protocols.
 
"Materials" means the System and the Vectors, but excluding any gene proprietary
to Licensee inserted into the System for the purposes of producing Product.
 
"Materials Know-How" means Know-How specifically relating to the Materials of
which Biologics is the proprietor.
 
"Net Selling Price" means all monies received by or on behalf of Licensee in
respect of the sale of Product in the Territory less the following items to the
extent that they are paid or allowed and included in the invoice price:
 
(a) 
normal discounts actually granted;

 
(b) 
credits allowed for Product or other goods returned or not accepted by
customers;

 
(c) 
packaging, transportation and prepaid insurance charges on shipments or
deliveries to customers;

 
(d) 
taxes actually incurred and paid by Licensee in connection with the sale or
delivery of Product or other goods to customers;

 
(e) 
cost of radio isotopes, including cost of radio labelling services, which are
added to Product prior to sale; and

 
(f) 
cost of any other component that is added to the final antibody and that is
necessary for Product to produce its desired effect, including cost of
conjugation services which are added to Product.

 
4

--------------------------------------------------------------------------------


 
Upon any sale or other disposal of Product by or on behalf of Licensee other
than a bona fide arms length transaction exclusively for money or upon any use
of the Product for purposes which do not result in a disposal of such Product in
consideration of sales revenue customary in the country of use, such sale, other
disposal or use shall be deemed to constitute a sale at the then current maximum
selling price in the country in which such sale, other disposal or use occurs.
 
For the avoidance of doubt, the supply of Product free of charge or at cost as
commercial samples or for use in clinical studies or to third parties for
research, development or evaluation purposes shall not be included in this
provision
 
"Patent Rights" means the patents and applications short particulars of which
are set out in Schedule 1 hereto and all patents and applications thereof of any
kind throughout the world whether national or regional including but without
prejudice to the generality of the foregoing, author certificates, inventor
certificates, improvement patents, utility certificates and models and
certificates of addition and including any divisions, renewals, continuations,
extensions of reissue thereof.
 
"Phase I Clinical Studies" means a limited series of studies in patients or
healthy volunteers whose primary purpose is to evaluate the safety and
pharmacokinetics of a Product in any indication.
 
"Phase II Clinical Studies" means the initial trials of a Product in a clinical
development programme on a limited number of patients for the primary purpose of
evaluating safety, dose ranging and efficacy in the proposed therapeutic
indications.
 
"Product" means the chimeric monoclonal antibody that binds to the phospholipid
phosphatidylserine, known as TarvacinTM, of which antibody Licensee is the
proprietor and which is obtained by the expression of any one gene or of any
combination of genes by use of the Materials. For the avoidance of doubt, save
as expressly provided by Clause 4.4, this Agreement shall not entitle Licensee
to exploit the rights granted hereunder in respect of more than one antibody
without the prior written consent of Biologics.
 
"REA" means the Research Evaluation Agreement dated 25 April 1995 between
Biologics' predecessor in title, Celltech Therapeutics Limited, and Licensee's
predecessor in title, Cancer Therapeutics, Inc., as updated and consolidated in
that certain Research Evaluation Agreement between the parties dated 15
September, 2004.
 
 
5

--------------------------------------------------------------------------------


 
"Strategic Partner" means a party with whom Licensee has entered into a
contractual relationship to identify a therapeutic target for, or to collaborate
in the performance of research and development of, or to provide for the further
commercialisation of, a Product or a product of which the Strategic Partner is
the Proprietor. In no event may any entity that is primarily a Competing
Contract Manufacturer or a company which does not have independent operations
that will be materially relied on by Licensee for development of the relevant
Product be deemed a Strategic Partner for the purposes of this Agreement.
 
"Subsidiary" means Avid Bioservices Inc., and each other Affiliate of Licensee
 
"System" means the glutamine synthetase gene expression system of which
Biologics is the proprietor, as the same is described in the Intellectual
Property.
 
"Territory" means worldwide.
 
"Valid Claim" means a claim within the Patent Rights (including any re-issued
and unexpired patents) which has not been held unenforceable or invalid by the
decision of a court or other governmental agency of competent jurisdiction
unappealable or unappealed within the time allowed for appeal and which has not
been admitted to be invalid or unenforceable through re-issue or disclaimer or
otherwise.
 
"Vectors" means those vectors containing the System referred to in clause 2.1.1
(a) of the REA.
 
"Year" means a twelve (12) month period from the Effective Date hereof or an
anniversary of the Effective Date.
 
2.             Supply of Materials and Know-How
 
2.1 
Following the signature of this Agreement by both parties Licensee shall
beentitled to retain and use, in accordance with this Agreement, the Materials
and Materials Know-How supplied by Biologics under the REA. For the avoidance of
doubt, this Agreement does not impair the rights of Licensee under the REA to
use the Materials and Materials Know-How in accordance with the terms of the
REA.

 
3.             Ownership of Property and Intellectual Property
 
3.1 
It is hereby acknowledged and agreed that any and all property and
IntellectualProperty in the Materials is vested in Biologics, and any and all
property and intellectual property in the Products and any gene belonging to the
Licensee that is inserted into the System is vested in Licensee.

 
3.2
The provisions of this Clause 3 shall survive termination of this Agreement.

 
6

--------------------------------------------------------------------------------


 
4.             Licences
 
4.1 
Biologics hereby grants to Licensee a worldwide non-exclusive licence to use the
System, the Cell Lines, the Materials, and the Intellectual Property to develop,
manufacture, offer for sale, import, market and sell Product.

 
4.2 
The Licensee hereby undertakes not to make any modifications or adaptations to
the Materials or the Cell Lines during the subsistence of this Agreement.

 
4.3
Subject to the provisions of this Clause 4.3, Licensee shall be entitled to
grant oneor more sublicences to the rights granted by Clause 4.1 to third
parties for the purposes of any such third party manufacturing, or assisting in
the manufacture of, a Product for Licensee provided always:

 
4.3.1 Licensee shall ensure such sublicensee's use of the Materials, the Cell
Lines, the Intellectual Property and the Product is undertaken solely for the
purpose of establishing a manufacturing process for Product, or producing
Product, for Licensee; and
 
4.3.2 The sublicensee shall not, by virtue of this Agreement, be granted any
right or licence, either express or implied, under any patent or proprietary
right vested in Biologics or otherwise, to use the Materials, the Intellectual
Property or the Product other than for the purposes of establishing a
manufacturing Process for Product or producing Product for Licensee and Licensee
agrees to ensure that such sublicensee shall not assign, transfer, further
sublicense or otherwise make over the benefit or the burden of the rights
granted to it pursuant to this Agreement; and
 
4.3.3 Any sublicence granted shall be expressly subject and subordinate to the
terms of this Agreement, and it shall be Licensee's responsibility to ensure the
strict adherence by any sublicensee hereunder to the terms and conditions of
this Agreement; and
 
4.3.4 Prior to the grant of any sublicence pursuant to this Clause 4 (other than
a sublicence to any Affiliate of Licensee), Licensee shall obtain the written
consent of Biologics (such consent not to be unreasonably withheld or delayed),
to the grant of such sublicence. Licensee shall notify Biologics of any
sublicence to any Affiliate of Licensee within thirty (30) days of signature of
such sublicence.
 
4.4 
Notwithstanding the fact that the rights granted in Clause 4.1 relate only to a
single molecule which falls within the definition of Product, the Licensee shall
be entitled to conduct Phase I and Phase II Clinical Studies on more than one
(1) antibody which antibodies otherwise satisfy the definition of Product. These
additional rights are granted on the understanding that they are exploited in
every other way in accordance with, and are subject to, the terms of this
Agreement (including specifically Clause 5 below) and on the understanding
Licensee shall identify in writing to Biologics the specific Product antibody it
intends to proceed to develop beyond Phase II Clinical Studies prior to
embarking on such further development.

 
7

--------------------------------------------------------------------------------


 
4.5 
Licensee may provide plasmid vectors containing the DNA sequence encodingProduct
and cell lines containing those plasmid vectors (hereafter "Licensee
Materials"), but not the Materials themselves, to one or more third parties for
analysis and testing purposes associated with the manufacture of Product (for
example in relation to the integrity of the DNA sequence), subject to the
following provisos:

 
(a)   Licensee shall obtain the written consent of Biologics prior to any
disclosure to a third party, such consent not to be unreasonably withheld or
delayed; and
 
(b)   Licensee shall have obtained from each such third party an agreement that
such third party shall not use the Licensee Materials for any purpose except as
set out above in this clause 4.5, shall not disclose the Licensee Materials to
any other third party and shall destroy the Licensee Materials upon the
conclusion of its engagement.
 
5.
Payments

 
5.1
In consideration of the licence granted to Licensee pursuant to Clause 4.1
hereof,

 
Licensee shall pay Biologics as follows:
 
 
5.1.1
where Biologics manufactures the Product, a royalty of [***] of the Net Selling
Price; or

 
 
5.1.2
where Licensee, any of Licensee's Affiliates, including Avid Bioservices Inc. or
Licensee's Strategic Partner manufactures the Product under a sublicence granted
in accordance with Clause 4.3:

 
5.1.2.1 
[***] commencing upon completion of patient recruitment for phase II clinical
trials; and

 
5.1.2.2 
a royalty of [***] of the Net Selling Price.

 
 
[***] The following portion has been omitted pursuant to a Confidential
Treatment Request under Rule 24b-2 of the Securities Exchange Act of 1934 and
has been filed separately with the Securities and Exchange Commission.
 
8

--------------------------------------------------------------------------------


 
5.2
In consideration for the right to sublicense the rights granted by Clause
4.1pursuant to Clause 4.3, to parties other than those expressly permitted under
clauses 5.1.1 and 5.1.2 above Licensee shall pay Biologics as follows:

 
 
5.2.1
[***]  per sublicence per annum during which the sublicence in question
subsists, which sum shall fall due on the commencement date of the relevant
sublicence and on each anniversary of the commencement date of the relevant
sublicence; and

 
 
5.2.2
a royalty of [***]  of the Net Selling Price of Product Manufactured by a
sublicensee.

 
5.3 
Notwithstanding the foregoing provisions of this Clause 5, no amount shall
bepayable pursuant to Clause 5.2.1 or 5.2.2 with respect to a sub-licence if
such sub-licence is not for the purpose of manufacturing, and does not permit or
result in the manufacture of, Product for sale.

 
6.
Royalty Procedures

 
6.1
Licensee shall keep true and accurate records and books of account containing
alldata necessary for the calculation of royalties payable to Biologics. Such
records and books of account shall, upon reasonable notice having been given by
Biologics, be open at all reasonable times during business hours for inspection
by Biologics or its duly authorised representative.

 
6.2 
Subsequent to the commencement of Product sales, Licensee shall prepare
astatement in respect of each calendar quarter which shall show for the quarter
in question details of the sales of Product and the royalty due and payable to
Biologics thereon.

 
Such statement shall be submitted to Biologics within thirty (30) days of the
end of the calendar quarter to which it relates together with a remittance for
the royalties due to Biologics.
 
 
 
[***] The following portion has been omitted pursuant to a Confidential
Treatment Request under Rule 24b-2 of the Securities Exchange Act of 1934 and
has been filed separately with the Securities and Exchange Commission.
 
9

--------------------------------------------------------------------------------


 
6.3
All sums due under this Agreement:

 
 
6.3.1
shall be made in pounds sterling to Biologics. Payments due to Biologics in
currencies other than pounds sterling shall first be calculated in the relevant
local currency before being calculated at the rate of exchange ruling at the
close of business on the day payment is due or made, whichever is earlier,
provided always that where payment is made after the date provided therefore
herein conversion shall be at the rate ruling at the date of payment if this is
more favourable to Biologics. The rate of exchange shall be the mean value of
the Pound Spot Rate in London first published in the Financial Times on the day
following the day for determining such rates.

 
 
6.3.2
are exclusive of any Value Added Tax or of any other applicable taxes, levies,
imposts, duties and fees of whatever nature imposed by or under the authority of
any government or public authority which shall be paid by Licensee. The parties
agree to co-operate in all respects necessary to take advantage of such double
taxation agreements as may be available.

 
6.4
Where Biologics does not receive payment of any sum by the due date, interest
shall accrue thereafter on the sum due and owing to Biologics at the rate of two
percent (2%) over the base rate from time to time of Midland Bank plc, interest
to accrue on a day to day basis without prejudice to Biologics' right to receive
payment on the due date.

 
7.
Liability and Warranties

 
7.1
Biologics gives no representation or warranty that the Patent Rights which
arepatent applications will be granted or if granted will be valid nor that the
exercise of the rights granted to Licensee hereunder will not infringe other
patent rights or intellectual property rights vested in Biologics or any third
party.

 
7.2
The Licensee hereby acknowledges that in order to exploit the rights
containedherein the Licensee may require licences under Biologics patent rights
other than those herein licensed or under third party patent rights (including
those vested in Affiliates of Biologics) that may be infringed by the use by the
Licensee of the rights licensed herein and it is hereby agreed that it shall be
the Licensee's responsibility to satisfy itself as to the need for such licences
and if necessary to obtain such licences. No licence is granted save as
expressly provided herein and no licence in addition thereto shall be deemed to
have arisen or be implied by way of estoppel or otherwise.

 
 
 
10

--------------------------------------------------------------------------------


 
7.3
Licensee shall indemnify and hold harmless Biologics and its officers,
servantsand agents at all times in respect of any and all losses, damages, costs
and expenses suffered or incurred as a result of any contractual, tortious or
other claims or proceedings by third parties against Biologics arising in any
way out of the exercise by Licensee of any of the rights granted to it under
this Agreement, and in particular, product liability claims or proceedings.

 
7.4
Any condition or warranty other than those relating to title which might
otherwisebe implied or incorporated within this Agreement by reason of statute
or common law or otherwise is hereby expressly excluded. 

 
7.5 
The terms of this Clause 7 shall survive termination of the Agreement
forwhatever reason.

 
8.
Confidentiality

 
8.1 
Licensee expressly acknowledges that the Materials Know-How and any other
Know-How with which it is supplied by Biologics pursuant to this Agreement is
supplied in circumstances imparting an obligation of confidence and Licensee
agrees to keep such Know How or Materials Know-How secret and confidential and
to respect Biologics' proprietary rights therein and to use the same for the
sole purpose of this Agreement and not during the period of this Agreement or at
any time for any reason whatsoever to disclose or permit to be disclosed such
Know How or Materials Know-How to any third party. Licensee shall procure that
only its employees shall have access to the Know How or Materials Know-How on a
need to know basis and that all such employees shall be informed of their secret
and confidential nature and shall be subject to the same obligations as Licensee
pursuant to this Clause 8.1, subject to applicable law.

 
8.2
Licensee hereby undertakes and agrees to keep the Materials and the Cell Lines
secure and safe from loss, damage, theft, misuse and unauthorised access and
shall procure that the Materials and the Cell Lines shall be made available only
to employees of Licensee and other permitted persons under clause 4.5 above on a
need to know basis and subject to the same obligations of confidence as provided
in Clause 8.1 hereof, and to use the same for the sole purpose of this
Agreement.

 
8.3 
Both parties undertake and agree not to at any time for any reason whatsoever
disclose or permit to be disclosed to any third party or otherwise make use of
or permit to be made use of any trade secrets or confidential information
relating to the business affairs or finances of the other or of any suppliers,
agents, distributors, licensees or other customers of the other which comes into
their possession pursuant to this Agreement.

 
 
11

--------------------------------------------------------------------------------


 
8.4
The obligations of confidence referred to in this Clause 8 shall not extend to
any information which :

 
 
8.4.1
is or shall become generally available to the public otherwise than by reason of
a breach by the recipient party of the provisions of this Clause 8;

 
 
8.4.2
is known to the recipient party and is at its free disposal prior to its receipt
from the other;

 
 
8.4.3
is subsequently disclosed to the recipient party without obligations of
confidence by a third party owing no such obligations in respect thereof; and

 
 
8.4.4
Biologics or Licensee may be required to disclose to a government agency for the
purpose of any statutory, regulatory or similar legislative requirement
applicable to the production of Product or to meet the requirements of any Stock
Exchange to which the parties may be subject but only to the extent such
disclosure is required, and subject to obligations of secrecy wherever possible.

 
8.5 
The obligations of both parties under this Clause 8 shall survive the expiry or
termination of this Agreement for whatever reason.

 
9.             Patents
 
9.1
Biologics hereby undertakes and agrees that at its own cost and expense it will:

 
 
9.1.1
prosecute or procure prosecution of such of the Patent Rights which are patent
applications diligently to grant so as to secure the best commercial advantage
obtainable so far as it is reasonable to do so with reference to Biologics'
commercial considerations; and

 
 
9.1.2
pay or procure payment of all renewal fees in respect of the Patent Rights valid
and subsisting for the full term thereof and in particular will procure such
renewal of the registrations thereof as may be necessary from time to time so
far as it is reasonable to do so with particular reference to commercial
considerations.

 
9.2 
Licensee shall promptly notify Biologics in writing of any infringement or
improper or unlawful use of or of any challenge to the validity of the Patent
Rights and/or Materials Know-How that shall become known to the senior
executives of Licensee. Biologics undertakes and agrees to take all such steps
and proceedings and to do all other acts and things as may in Biologics' sole
discretion be necessary to restrain any such infringement or improper or
unlawful use or to defend such challenge to validity and Licensee shall permit
Biologics to have the sole conduct of any such steps and proceedings including
the right to settle them whether or not Licensee is a party to them. Licensee
hereby agrees to co-operate fully with Biologics at its own cost and expense
lending its name to the proceedings as may be necessary. Biologics shall be
entitled to retain any and all monies received from such proceedings.

 
 
12

--------------------------------------------------------------------------------


 
10.
Term and Termination

 
10.1
Unless terminated earlier in accordance with the provisions of this Clause 10 or
Clause 13 or 14, this Agreement shall continue in force in each country of the
world, until expiry of the last to expire of a period of fifteen (15) years from
the date of First Commercial Sale or until expiry of the last Valid Claim,
whichever is later always provided that this Agreement shall terminate before
the expiry of the said fifteen (15) year period and after the expiry of the last
Valid Claim if Biologics makes publicly available the Materials and the
Materials Know-How.

 
10.2
Licensee may terminate this Agreement by giving sixty (60) days notice in
writing to Biologics.

 
10.3
Either Biologics or Licensee may terminate this Agreement forthwith by notice in
writing to the other upon the occurrence of any of the following events :

 
10.3.1
if the other commits a breach of this Agreement which in the case of a breach
capable of remedy shall not have been remedied within thirty (30) days of the
receipt by the other of a notice identifying the breach and requiring its
remedy.

 
10.3.2
if the other is unable to pay its debts or enters into compulsory or voluntary
liquidation (other than for the purpose of effecting a reconstruction or
amalgamation in such manner that the company resulting from such reconstruction
or amalgamation if a different legal entity shall agree to be bound by and
assume the obligations of the relevant party under this Agreement) or compounds
with or convenes a meeting of its creditors or has a receiver appointed over all
or any part of its assets or takes or suffers any similar action in consequence
of a debt, or ceases for any reason to carry on business.

 
10.4
If at any time during this Agreement Licensee directly or indirectly opposes or
assists any third party to oppose the grant of letters patent or any patent
application within any of the Patent Rights or disputes or directly or
indirectly assists any third party to dispute the validity of any patent within
any of the Patent Rights or any of the claims thereof, Biologics shall be
entitled at any time thereafter to terminate all or any of the licences granted
hereunder forthwith by notice to Licensee.

 
10.5
If this Agreement is terminated for any reason any and all licences granted
hereunder shall terminate with effect from the date of termination and Licensee
shall destroy all Materials and Cell Lines forthwith and shall certify such
destruction immediately thereafter in writing to Biologics. Licensee shall be
permitted to sell such stocks of Product as have been manufactured or are being
manufactured on or prior to the date of termination of this Agreement, and shall
account to Biologics for royalties on the sale of such products in accordance
with clause 5 above.

 
 
13

--------------------------------------------------------------------------------


 
10.6
Termination for whatever reason or expiration of this Agreement shall not affect
the accrued rights of the parties arising in any way out of this Agreement as at
the date of termination. The right to recover damages against the other and all
provisions which are expressed to survive this Agreement shall remain in full
force and effect.

 
11. 
Assignment

 
Neither party shall be entitled to assign, transfer, charge or in any way make
over the benefit and/or the burden of this Agreement without the prior written
consent of the other which consent shall not be unreasonably withheld or
delayed, save that Biologics shall be entitled without the prior written consent
of the Licensee to assign, transfer, charge, sub-contract, deal with or in any
other manner make over the benefit and/or burden of this Agreement to an
Affiliate or to any 50/50 joint venture company of which Biologics is the
beneficial owner of fifty percent (50%) or more of the issued share capital
thereof or to any company with which that party may merge or to any company to
which that party may transfer its assets and undertaking, provided in each case
of an assignment of burdens, that all intellectual property and other property
and rights of Biologics necessary to enable such assignee or transferee to
specifically perform the obligations of Biologics hereunder shall also be so
assigned or transferred. Notwithstanding the foregoing, Licensee shall have the
right to assign its rights and obligations hereunder in connection with a sale
of all or substantially all of the assets involved in the line of business that
includes the Product (including a sale of all or substantially all of its
assets) without the prior written consent of Biologics.
 
 
11.2
This Agreement shall be binding upon the successors and assigns of the parties
and the name of a party appearing herein shall be deemed to include the names of
its successors and assigns provided always that nothing herein shall permit any
assignment by either party except as expressly provided herein.

 
12.
Governing Law and Jurisdiction

 
 
12.1
The validity, construction and performance of this Agreement shall be governed
by English law.

 
 
12.2
All disputes, claims or proceedings between the parties relating to the
validity, construction or performance of this Agreement shall be subject to the
exclusive jurisdiction of the High Court of Justice in England to which the
parties hereto irrevocably submit.

 
 
12.3
Each of the parties irrevocably consents to award or grant of any relief in any
such proceedings before the High Court of Justice in England. Either party shall
have the right to take proceedings in any other jurisdiction for the purposes of
enforcing a judgement or order obtained from the High Court of Justice in
England.

 
14

--------------------------------------------------------------------------------


 
13.
Force Majeure

 
Neither party shall be in breach of this Agreement if there is any total or
partial failure of performance by it of its duties and obligations under this
Agreement occasioned by any act of God, fire, act of government or state, war,
civil commotion, insurrection, embargo, prevention from or hindrance in
obtaining any raw materials, energy or other supplies, labour disputes of
whatever nature and any other reason beyond the control of either party. If
either party is unable to perform its duties and obligations under this
Agreement as a direct result of the effect of one of the reasons set out in this
Clause 13 such party shall give written notice to the other of such inability
stating the reason in question. The operation of this Agreement shall be
suspended during the period (and only during the period) in which the reason
continues. Forthwith upon the reason ceasing to exist the party relying upon it
shall give written advice to the other of this fact. If the reason continues for
a period of more than ninety (90) days and substantially affects the commercial
basis of this Agreement the party not claiming under this Clause 13 shall have
the right to terminate this Agreement by giving sixty (60) days written notice
of such termination to the other party.
 
14.
Illegality

 
If any provision or term of this Agreement or any part thereof shall become or
be declared illegal, invalid or unenforceable for any reason whatsoever
including but without limitation by reason of the provisions of any legislation
or other provisions having the force of law or by reason of any decision of any
Court or other body or authority having jurisdiction over the parties hereto or
this Agreement including the EC Commission or the European Court of Justice,
such terms or provisions shall be divisible from this Agreement and shall be
deemed to be deleted from this Agreement in the jurisdiction in question
provided always that if any such deletion substantially affects or alters the
commercial basis of this Agreement either party shall have the right to
terminate this Agreement by giving sixty (60) days written notice of such
termination to the other party.
 
15.
Entire Agreement/Amendment/Waiver/Press Releases/Costs

 
 
15.1
This Agreement embodies and sets forth the entire agreement and understanding of
the parties and supersedes all prior oral and written agreements, understanding
or arrangements relating to the subject matter of this Agreement. Neither party
shall be entitled to rely on any agreement, understanding or arrangement which
is not expressly set forth in this Agreement.

 
 
15.2
This Agreement shall not be amended, modified, varied or supplemented except in
writing signed by duly authorised representatives of the parties.

 
 
15

--------------------------------------------------------------------------------


 
 
15.3
No failure or delay on the part of either party hereto to exercise any right or
remedy under this Agreement shall be construed or operated as a waiver thereof
nor shall any single or partial exercise of any right or remedy under this
Agreement preclude the exercise of any other right or remedy or preclude the
further exercise of such right or remedy as the case may be. The rights and
remedies provided in this Agreement are cumulative and are not exclusive of any
rights or remedies provided by law.

 
 
15.4
The text of any press release or other communication to be published by or in
the media whether or a scientific nature or otherwise and concerning the subject
matter of this Agreement shall require the prior written approval of Biologics.

 
 
15.5
Each of the parties hereto shall be responsible for its respective legal and
other costs incurred in relation to the preparation of this Agreement.

 
16.
Notice

 
 
16.1
Any notice or other document to be given under this Agreement shall be in
writing and shall be deemed to have been duly given if left at or sent by
registered post, courier, facsimile or other electronic media to a party or
delivered in person to a party at the address or facsimile number set out below
for such party or such other address as the party may from time to time
designate by written notice to the other(s):

 
Address of Biologics
Lonza Biologics plc, 228 Bath Road, Slough, Berkshire SL1 4DX
Facsimile : 01753 777001
 
Address of Licensee
Peregrine Pharmaceuticals Inc, 14282 Franklin Avenue, Tustin, CA 92780-7017
Facsimile : 001 714 838 4094
 
 
16.2
All such notices and documents shall be in the English language. Any such notice
or other document shall be deemed to have been received by the addressee seven
(7) working days following the date of despatch of the notice or other document
by post or, where the notice or other document is sent by hand or is given by
facsimile or other electronic media, simultaneously with the transmission or
delivery. To prove the giving of a notice or other document it shall be
sufficient to show that it was despatched.

 
 
16

--------------------------------------------------------------------------------


 
17.
Interpretation

 
 
17.1
The headings in this Agreement are inserted only for convenience and shall not
affect the construction hereof.

 
 
17.2
Where appropriate words denoting a singular number only shall include the plural
and vice versa.

 
17.3
Reference to any statute or statutory provision includes a reference to the
statute or statutory provision as from time to time amended, extended or
re-enacted.

 
AS WITNESS the hands of the duly authorised representatives of the parties
hereto
 
Signed for and on behalf of
  LONZA BIOLOGICS PLC  /s/ LONZA BIOLOGICS PLC                    
TITLE:   Director    DATE:   14Mar2005    
Signed for and on behalf of
  PEREGRINE PHARMACEUTICALS INC   /s/ Paul
Lytle                                                
TITLE:   CFO
  DATE:   3/1/05    

 
 
 
 
 
 
17

--------------------------------------------------------------------------------


 
SCHEDULE 1
 
PATENT RIGHTS
 
 
Biologics Ref:
LBP07 (formerly known as PA 98)
Priority Dates:
01.04.85 and 03.09.85
Title:
Transformed Myeloma Cell-Line and a Process for the Expression of a
 
Gene Coding for a Eukaryotic Polypeptide employing same
Inventors:
John Henry Kenten
 
Michael Alan Boss


 

 
Territory
Patent Application
Patent Expiry Date
   
 
or * Patent Number
               
Australia
*584417
01.04.02
   
Bulgaria
77296
-
   
Canada
*1319120
15.06.10
   
Europe+
*216846
01.04.06
   
Japan
501959/86
-
   
United Kingdom
*2183662
01.04.06
   
USA
07/701374
-
   
Russia (formerly a USSR application)
4028654.13
   



+  includes Austria, Belgium, France, Germany, Italy, Luxembourg, Netherlands,
Swede and Switzerland.
 
 
 
 
18

--------------------------------------------------------------------------------


 


Biologics Ref:
PA 108
Priority Date:
23.01.86
Title:
Recombinant DNA Sequences, Vectors containing them and Method for the
 
use thereof
Inventors:
Richard Harris Wilson (Glasgow University)
 
Christopher Robert Bebbington






 
Territory
Patent Application
Patent Expiry Date
     
or * Patent Number
               
Australia
*599081
23.01.03
   
Canada
528011
-
   
Europe+
*256055
23.01.07
   
Japan
500891/87
-
   
USA
*5122464
16.06.09
   
USA (Divisional)
07/852390
-
 

 
 
+       includes Austria, Belgium, France, Germany, Italy, Luxembourg,
Netherlands, Swede and Switzerland.
 
 
 
19

--------------------------------------------------------------------------------


 


Biologics Ref:
LBP09 (formerly known as PA 140)
Priority Date:
23.07.87
Title:
Recombinant DNA Product and Processes using it
Inventors:
Christopher Robert Bebbington






 
Territory
Patent Application
Patent Expiry Date
   
 
or * Patent Number
               
Europe+
*323997
22.07.08
   
Japan
506088/88
     
USA
07/339615
   


+  includes Austria, Belgium, France, Germany, Italy, Luxembourg, Netherlands,
Sweden, Switzerland and United Kingdom
 
 
 
 
20

--------------------------------------------------------------------------------


 
 
Biologics Ref:
LBP10 (formerly known as PA 177)
Priority Date:
18.04.88
Title:
Recombinant DNA Methods, Vectors and Host Cells
Inventors:
Christopher Robert Bebbington
 
Geoffrey Thomas Yarranton






 
Territory
Patent Application
Patent Expiry Date
   
 
or * Patent Number
               
Australia
*624616
18.04.05
   
Canada
597034
     
Europe+
89303964.4
     
Japan
505128/89
     
USA
07/460154
   



+  includes Austria, Belgium, France, Germany, Greece, Italy, Luxembourg,
Netherlands, Spain, Sweden, Switzerland and United Kingdom
 
 
 
 
 
 
 
21

--------------------------------------------------------------------------------

 
 
 